Citation Nr: 1732574	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral testicular condition.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a liver condition.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for sinusitis.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

INTRODUCTION

The Veteran had active service from September 1973 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision (right ear hearing loss) and an October 2016 rating decision (sleep apnea, bilateral testicular condition, GERD, liver condition, pancreatitis and sinusitis) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2015, February 2016, and February 2017, the Board, in pertinent part, remanded the issue of entitlement to service connection for right ear hearing loss for additional development.  It now returns for appellate review.  

In October 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral testicular condition, entitlement to service connection for GERD, entitlement to service connection for a liver condition, entitlement to service connection for pancreatitis and entitlement to service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's right ear hearing loss disability is as likely as not related to his active service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Veteran asserts that he has right ear hearing loss as a result of noise exposure during active service.  Specifically, during the January 2010 VA audiological examination, he reported military noise exposure related to artillery, weapons, explosives, aircraft and diesel engines.  He reported post-service employment as a police officer and only had other noise exposure from lawn tools.  In an April 2014 VA treatment record, the Veteran reported military noise exposure as a telecommunications specialist and paratrooper and that as a civilian he hunted many years ago.  

In October 2015 testimony, the Veteran reported that post-service he was employed in a firebrick company, where worked in a quiet room checking temperature gauges to make sure that the kilns did not run too hot or too cold, and thereafter, he went to college then became employed as a public safety office with police duties.  He testified that as a public safety officer, when he qualified with his weapon every six months, he used hearing protection.  He further testified that he did not have any recreational noise exposure and the only thing he could attribute to his hearing loss disability was his military service.  He also testified that during military service he was exposed to explosives, gunfire and aircraft.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has right ear hearing loss disability for VA purposes.  As part of the claim for bilateral hearing loss, received by VA in May 2009, the Veteran submitted May 2009 private audiometric testing which revealed right ear hearing loss disability for VA purposes.  However, January 2010 audiometric testing, conducted as part of a VA audiological examination, did not demonstrate right ear hearing loss disability for VA purposes.  Thereafter, an April 2016 hearing loss and tinnitus disability benefits questionnaire again documented audiometric testing which demonstrated right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Thus, the current disability element for right ear hearing loss is established by the evidence.  The Board will accordingly consider whether the Veteran's present right ear hearing loss disability was incurred during or is related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  In a July 1976 Report of Medical History, conducted several months prior to separation from service, with respect to a question regarding the existence of hearing loss, the Veteran indicated he did not know if such existed.  However, it is not clear if such was specific to right ear hearing loss, as left ear hearing loss was also demonstrated during service and the Veteran is currently service-connected for such.  The Veteran's remaining service treatment records do not reference noise exposure or hearing loss during service with respect to his right ear.  Nevertheless, the Veteran's DD 214 documents his military occupational specialty was infantryman.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for right ear hearing loss.

Finally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's right ear hearing loss disability, and an in-service disease or injury, has also been met.  

As to the origin of the Veteran's hearing loss, the January 2010 VA examiner stated that the Veteran's right hearing loss had always tested within normal limits, therefore, it was less likely than not that the Veteran's right ear hearing loss was related to or caused by military noise exposure.  However, as noted above, the evidence of record does demonstrate right loss hearing disability for VA purposes, thus, in February 2016, the Board remanded the claim, in part, to obtain another VA examination and opinion with respect to the claim.  

Pursuant to the February 2016 Board remand, an April 2016 VA examiner opined that the Veteran's right ear hearing loss was not service related as his right ear hearing thresholds were normal at the time of separation from service.  However, the February 2017 Board remand, for reasons discussed below, found the April 2016 VA opinion inadequate and requested an addendum opinion.  

Pursuant to the February 2017 Board remand, a March 2017 VA opinion was obtained.  The March 2017 VA examiner stated that there was no evidence in the Veteran's service treatment records that he incurred right hearing loss while in service and there were no significant threshold shifts in the right ear on any audiograms.  The March 2017 VA examiner further noted the Veteran's last audiogram was dated in 1982 and all thresholds were normal.  Thus, the March 2017 VA examiner opined it was less likely as not that the Veteran's right hearing loss was caused by military noise.  The March 2017 VA examiner further stated that three audiologists in the clinic reviewed the audiograms in the Veteran's service treatment records and they all agreed that his right ear was normal while in service, and that no evidence existed to indicate his right ear hearing loss was the result of military noise.  

However, the March 2017 examiner essentially provided the same rationale as provided in the April 2016 opinion, which relied on a finding that the Veteran did not demonstrate right ear hearing loss during service.  In this regard, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the April 2016 and March 2017 VA opinions lack probative value.  

Furthermore, as noted above, the Veteran described military noise exposure in service, which impacted his hearing, and has denied other noise exposure.  Additionally, in a May 2009 private medical record the Veteran reported hearing loss and tinnitus in both ears for 35 years, which started during his military service as an infantryman and a paratrooper.  Furthermore, in October 2015 testimony, the Veteran recalled an example in the early 1980s when he knew he could not hear very well because he held his watch up to his ears and he could not hear it at it all in his left ear but he also reported it did not sound loud in his right ear either.  The Veteran is competent to report as to observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Board acknowledges that the Veteran's service treatment records and other post-service medical records demonstrated normal hearing upon audiological evaluation.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes; thus, hearing difficulty could be experienced without demonstrating hearing loss disability for VA purposes.  Furthermore, the record reflects some fluctuation in the Veteran's right ear hearing loss.  Specifically, as noted above, May 2009 private audiometric testing did demonstrate right hearing loss disability for VA purposes, but subsequent January 2010 VA testing did not.  

Moreover, as discussed above, the Veteran has denied post-service occupational and recreational noise exposure, and has reported in-service noise exposure.  Such is also consistent with the finding that the Veteran experienced left ear hearing loss during service and for which he has been granted service connection. 

Further inquiry could be undertaken with a view towards development of the evidence so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  The evidence shows that the Veteran presently has right ear hearing loss disability for VA purposes, with no evidence of an intercurrent cause. 

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current right ear hearing loss disability is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's right ear hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for right ear hearing loss disability is warranted.


REMAND

As noted above, an October 2016 rating decision, in pertinent part, denied entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral testicular condition, entitlement to service connection for GERD, entitlement to service connection for a liver condition, entitlement to service connection for pancreatitis and entitlement to service connection for sinusitis.  In February 2017, the Veteran submitted a timely notice of disagreement (NOD) as to these denials.  The record does not reflect a statement of the case (SOC) has been issued with respect to these issues.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issues of entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral testicular condition, entitlement to service connection for GERD, entitlement to service connection for a liver condition, entitlement to service connection for pancreatitis and entitlement to service connection for sinusitis.

Accordingly, the case is REMANDED for the following actions:

Issue a SOC pursuant to the NOD received in February 2017, as to the rating decision in October 2016, which the Veteran is appealing for entitlement to service connection for sleep apnea, entitlement to service connection for a bilateral testicular condition, entitlement to service connection for GERD, entitlement to service connection for a liver condition, entitlement to service connection for pancreatitis and entitlement to service connection for sinusitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response. 

Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  The American Legion




Department of Veterans Affairs


